IN RE: Sullivan, John; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “E” Number 276-894
Relator represents that the district court has failed to act timely on an application for post-conviction he filed on or about February 18, 1999. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.
MARCUS, J., not on panel.